Case 17-30714   Doc 72   Filed 08/05/19 Entered 08/05/19 15:15:47   Desc Main
                           Document     Page 1 of 6
Case 17-30714   Doc 72   Filed 08/05/19 Entered 08/05/19 15:15:47   Desc Main
                           Document     Page 2 of 6
Case 17-30714   Doc 72   Filed 08/05/19 Entered 08/05/19 15:15:47   Desc Main
                           Document     Page 3 of 6
Case 17-30714   Doc 72   Filed 08/05/19 Entered 08/05/19 15:15:47   Desc Main
                           Document     Page 4 of 6
Case 17-30714   Doc 72   Filed 08/05/19 Entered 08/05/19 15:15:47   Desc Main
                           Document     Page 5 of 6
Case 17-30714   Doc 72   Filed 08/05/19 Entered 08/05/19 15:15:47   Desc Main
                           Document     Page 6 of 6
